John M. Kellogg, P. J. (dissenting):
The Workmen’s Compensation Law is designed to charge upon the hazardous employment the risks flowing from it, and to protect the employee therefrom. Security for compensation is not required for the benefit of the employer, but solely for the benefit of the employee. It is a burden cast upon the employer and the business to make sure to the employee the payment of compensation. It is a misdemeanor for the employer to carry on the business without insurance, and when the insurance is effected, notice of the fact is given to *839the employee, so that he may work in confidence that compensation which he may be entitled to will be paid. (§ 51.)* The insurance is more than a provision to reimburse the employer for the amounts paid by him, as the liability of the company is not affected by his insolvency or bankruptcy. (§ 54, subd. 3.) † The insurance cannot be canceled “ within the time limited in such contract for its expiration,” except after notice of ten days to be served upon the employer and the Commission. (§ 54, subd. 5.) † The object of this is to enable the Commission to see that the law is obeyed and that no interval shall elapse during which the security for the employee does not exist. If the insurance is in the State fund it cannot be withdrawn except upon thirty days’ notice to the Commission and after other security for the employees has been provided. (§ 100.) † I think it follows from these and the other provisions of the law that when' security is given for a particular time the employee cannot be deprived of its benefits, except in the manner provided by law and by cancellation of the policy on notice to the Commission. It would not be within the spirit of the law to permit the employer and the insurer to vacate the policy, and deprive the employee of security without any notice to him or the Commission. This policy never was canceled in the manner provided by law. The loss by the injury happened during the term of the contract and the company is hable to the employee. The insurance company is in the same position as the State fund, with a continuing liability until the policy is canceled, as required by the law.
There is nothing in the policy to the contrary. It does not provide that it shall be void if the ownership of the business changes. It simply provides that an assignment or change of interest shall not be binding on the company without its written consent. At the issuing of the policy an initial premium is paid, with the understanding that from time to time the payroll may be examined and additional premiums may be required and paid by the employer. If the *840assignment is not binding upon the company it may treat the original employer as still liable to it for the performance of every condition of the policy, but the employer by assignment or death cannot deprive the employee of his surety and free the company from liability.
In this case the widow of the employer, who was also the executrix, residuary legatee and devisee under his will, continued the business. She delivered the policy to the broker who obtained it, with the request that the company consent to the transfer to her. It was immediately forwarded by him to the company and was received by it about July thirteenth for transfer. It was then its duty to give or refuse its consent. It knew that the business could not be conducted without insurance. It could not retain the policy for a month and the day after the loss consent to the transfer to take effect on that day. By adjusting the premiums with the widow after the loss and exacting from her the full carrying charges from the death of the husband fairly recognizes that the policy was in existence all of the time, and renders it inequitable for it now to assert that for the month for which it collected the premium it had elected to treat the policy as not in force. The consent should be treated as made as of the day when it was the duty of the company to make it or refuse it. By making it the insurer showed its approval of the risk. The approval may be treated as relating back to the time when the policy was received, the date of the consent being treated as surplusage. I favor an affirmance.
Woodward, J., concurred.
Award reversed so far as against the New Amsterdam Casualty Company.

 See Consol. Laws, chap. 67 (Laws of 1914, chap. 41), § 51; Id. § 52, as amd. by Laws of 1916, chap. 622.— [Rep.


 Amd. by Laws of 1916, chap. 622.— [Rep.